Opinion filed August 25, 2016




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-16-00206-CR
                                    ___________

                 IN RE GRAND JURY INVESTIGATION


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR24457


                      MEMORANDUM OPINION
      Michael R. Bradle has filed a pro se notice of appeal from (1) an order denying
his request for the appointment of a special prosecutor to oversee the criminal
investigation and potential prosecution of various Brown County officials and (2) an
order denying a similar request for the appointment of a special prosecutor to oversee
the criminal investigation and potential prosecution of Petrolia Consolidated
Resources LLC and others. We dismiss the appeal.
      The clerk of this court wrote Appellant on July 22, 2016, and informed him
that it did not appear that his notice of appeal related to a final, appealable order.
We requested that Appellant respond on or before August 9, 2016, and show grounds
to continue the appeal. We have not received a response from Appellant. An
appellate court has jurisdiction to consider an appeal only as authorized by law.
Ragston v. State, 424 S.W.3d 49, 51–52 (Tex. Crim. App. 2014); Abbott v. State,
271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). We can find no authority that
would permit this court to exercise jurisdiction in an appeal from an order denying
the appointment of a special prosecutor. Thus, we conclude that we have no
jurisdiction to entertain this appeal.
      Consequently, the appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM


August 25, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2